                     Case 7:19-cv-10857-KMK Document JJ             t-11ea   U'::JtULtLu   ,a!::P=   .J.   u,   .J.
                         Case 7:19-cv-10857-KMK Document 34 Filed 09/03/20 Page 1 of 1
                                   SIVIN, MILLER & ROCHE LLP
                                                 Attorneys at Law
                                                  20 Vesey Street
                                                    Suite 1400
                                             New Yark, New Yark 10007

 Glenn D. Miller                                                                                           Phone: (212) 349-0300
 EdwudSmn•                                                                                                 Fu:                •
                                                                                                                      (212) ~ 9 62
 David Roche

 Andrew C. Weiss

*also member of NJ Bar
                                                September 2, 2020

           ViaECF
           Hon. Kenneth M. Karas
           Southern District of the State of New York
           United States District Court
           300 Quarropas Street, Chambers 533
           White Plains, NY 10601-4150

                                                Re: Chad Stanbro v. Westchester Medical Center et al.,
                                                Civil Case No. 7:19-cv-10857 (KMK)


           Your Honor:

           The undersigned represents plaintiff in the above matter. I write with consent of defendants'
           counsel, who join in this request for the status conference currently scheduled for September 18,
           2020, to be adjourned to October 18, 2020, or a time thereafter amendable to the Court. We
           request this adjournment to provide additional time for potential consolidation of the above-
           mentioned case with the related action filed under Civil Case No. 7:20-cv-01591. Parties have
           made no previous requests seeking an adjournment of this conference.

           Thank you for your attention to this matter.


                                                                Very truly yours,

                                                               s/ Andrew C. Weiss
                                                               Andrew C. Weiss Bar Number: 5560537
                                                               Attorney for Plaintiff
                                                               Sivin, Miller & Roche, LLP
                                                               20 Vesey Street, Ste. 1400
                                                               New York, NY 10007
                                                               Telephone: (212) 349-0300
                           KEN ·   M ~ U'.S.DJ.                Fax: (212) 406-9462
                                   tJ
                                   3 ~O"J..D                   Email: aweiss@sivinandmiller.com
           Cc: Defense counsel (vi E F)
